DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2020/0406755) in view of Hashimoto (US 2018/0373343). All reference is to Davis unless indicated otherwise.

Regarding Claim 1 (Original), Davis teaches a vehicle information display system comprising:
a display section [fig. 1 @20] provided at a position that is viewable from the driver seat [fig. 1 illustrates display section proximate to steering wheel which is construed as viewable from driver seat],
a vicinity information display region [fig. 1 @24] being specified at a central portion of the display section [fig. 1 illustrates claimed arrangement], and 
a selection option display region [fig. 1 @22] being specified at one side [left] in the vehicle width direction of the display section, relative to the vicinity information display region [fig. 1 @24]
Davis does not teach an operation section provided at one side in a vehicle width direction relative to a driver seat, the operation section being structured so as to be operable by a vehicle occupant; and a vicinity information display region in which vicinity information of the vehicle being displayed; the selection option display region being selectable by the vehicle occupant operating the operation section
Hashimoto teaches an operation section [fig. 2 @41] provided at one side in a vehicle width direction [right] relative to a driver seat, the operation section being structured so as to be operable by a vehicle occupant [¶0075]; and 
a selection option display region [fig. 6 @80] being selectable by the vehicle occupant operating the operation section [¶0075, “For instance, the vehicle operator selects the automatic parking icon 101 by operating the direction button 46 of the selection switch 41, and presses the determination button 47, thereby completing the selection of the automatic parking control”]; 
a vicinity information display region [fig. 8 @121] in which vicinity information of the vehicle being displayed [¶0077, “The viewing direction of the camera image 121 is determined by the shift position”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a control device and display vehicle vicinity information, as taught by Hashimoto, into the vehicle information system taught by Davis, in order for a driver to be aware of objects in the vicinity of the vehicle and operate an automatic drive vehicle in a comfortable manner (Hashimoto: ¶0043).

Regarding Claim 2 (Original), Davis in view of Hashimoto teaches the vehicle information display system of Claim 1, wherein 
a non-selectable image display region [fig. 1 @26] is specified at an opposite side of the vicinity information display region [fig. 1 @24] from the side thereof at which the selection option display region is specified [fig. 1 illustrates claimed arrangement], 
the non-selectable image display region [fig. 1 @26] not being selectable in a case in which the vehicle occupant operates the operation section [Hashimoto: fig. 6 illustrates non-selectable region fig. 6 @75 separate from the selection option display region (fig. 6 @80), ¶0075 teaches control device only operable on items in  region illustrated by fig. 6 @80]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a display region that is not selectable by the display control device, as taught by Hashimoto, into the vehicle information system taught by Davis, in order provide additional display only regions and reduce control device selection errors by displaying the selection screen in the same portion of the display device. 

Regarding Claim 10 (Original), Davis teaches a vehicle information display system comprising:
a display section [fig. 1 @20] provided at a position that is viewable from the driver seat [fig. 1 illustrates display section proximate to steering wheel which is construed as viewable from driver seat],
a vicinity information display region [fig. 1 @24] being specified at a central portion of the display section [fig. 1 illustrates claimed arrangement], and 
a selection option display region [fig. 1 @22] being specified at one side [left] in the vehicle width direction or the vehicle vertical direction [alternate limitation not addressed] of the display section, relative to the vicinity information display region [fig. 1 @24]
Davis does not teach an operation section provided at one side in a vehicle width direction or a vehicle vertical direction, relative to a central portion of a steering wheel, the operation section being structured so as to be operable by a vehicle occupant; a vicinity information display region in which vicinity information of the vehicle being displayed; and the selection option display region being selectable by the vehicle occupant operating the operation section 
Hashimoto teaches an operation section [fig. 2 @41] provided at one side in a vehicle width direction or a vehicle vertical direction [alternate limitation not addressed], relative to a central portion of a steering wheel [fig. 2 @6], 
the operation section being structured so as to be operable by a vehicle occupant [¶0075]; 
a vicinity information display region [fig. 8 @121] in which vicinity information of the vehicle being displayed [¶0077, “The viewing direction of the camera image 121 is determined by the shift position”]; and
a selection option display region [fig. 6 @80] being selectable by the vehicle occupant operating the operation section [¶0075, “For instance, the vehicle operator selects the automatic parking icon 101 by operating the direction button 46 of the selection switch 41, and presses the determination button 47, thereby completing the selection of the automatic parking control”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a control device and display vehicle vicinity information, as taught by Hashimoto, into the vehicle information system taught by Davis, in order for a driver to be aware of objects in the vicinity of the vehicle and operate an automatic drive vehicle in a comfortable manner (Hashimoto: ¶0043).

Claims 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Hashimoto and Kubota (US 2019/0283770). All reference is to Davis unless indicated otherwise.

Regarding Claim 3 (Original), Davis in view of Hashimoto teaches the vehicle information display system of Claim 2
Davis in view of Hashimoto does not teach the vehicle information display system is installed in a vehicle [¶0007] that is switchable between autonomous driving and manual driving, and during autonomous driving [¶0084, “FIG. 5 is a diagram showing an example of a screen IM3 to be displayed in a situation in which a lane change is started. The HMI controller 120 causes an image showing an indicator of “Partial Auto” among images 602-3”], a planned action of the vehicle is displayed at the non-selectable image display region
Kubota teaches a vehicle information display system [¶0007] is installed in a vehicle that is switchable between autonomous driving and manual driving [¶0028, “the first driving mode is a mode in which the vehicle is driven by controlling the steering and acceleration/deceleration of the vehicle independently of the occupant's operation and the second driving mode is a mode in which so-called manual driving is performed”], and 
during autonomous driving [¶0084, “FIG. 5 is a diagram showing an example of a screen IM3 to be displayed in a situation in which a lane change is started. The HMI controller 120 causes an image showing an indicator of “Partial Auto” among images 602-3”], 
a planned action of the vehicle is displayed at a non-selectable image display region [¶0085, “The HMI controller 120 causes an image of a lane L1 simulated on a road on which the host vehicle M travels and an image of a lane L2 simulated on a road of a lane change destination to be displayed in the vicinity information display region 620-3
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of displaying a graphic representation of a maneuver the vehicle intends to perform without driver assistance, as taught by Kubota, into the vehicle information display system taught by Davis in view of Hashimoto, in order to inform the driver of a planned change in vehicle behavior before it is executed. 

Regarding Claim 4 (Original), Davis in view of Hashimoto and Kubota teaches the vehicle information display system of Claim 3 wherein, 
during autonomous driving [Hashimoto: ¶0076, “Once the automatic parking control is selected, a parking mode selection screen 110 is displayed in the automatic drive window 80”], 
a proposal relating to running of the vehicle is displayed in a selectable state at the selection option display region [Hashimoto: ¶0076, “the parking mode selection screen 110 shows eight icons 111 corresponding to the eight parking modes … the vehicle operator selects one of the eight parking mode icons 111 corresponding to the desired parking mode by operating the direction button 46 of the selection switch 41”].

Regarding Claim 7 (Original), Davis in view of Hashimoto teaches the vehicle information display system of Claim 1, wherein the display section includes:
a second display section [Davis: fig. 1 @20] provided at a vehicle front of the driver seat at an instrument panel at a vehicle lower side of the first display section [fig. 1 illustrates a display section below the windshield], 
the vicinity information display region [fig. 1 @24] and the selection option display region [fig. 1 @22] being specified at the second display section [fig. 1 illustrates claimed arrangement]
Davis in view of Hashimoto does not teach a first display section on which images are projected by a head-up display device, and a second display section provided at a vehicle lower side of the first display section, the vicinity information display region and the selection option display region being specified
Kubota teaches a first display section [fig. 2 @B] on which images are projected by a head-up display device [¶0059], and 
a second display section [fig. 2 @A] provided at a vehicle lower side of the first display section [fig. 2 illustrates the claimed relationship], 
Davis in view of Hashimoto and Kubota does not teach the vicinity information display region and the selection option display region being specified in the first display sections
Before the application was filed it vehicle safety was a well-known industry goal. One of the key tenets of vehicle safety is avoiding driver distraction and limiting vehicle instruments and devices that are known to distract the driver’s by providing information that not vehicle safety related, such as entertainment related information or provide information in a way that causes the driver to alter their visual scan to obtain the information, such as a display requiring the driver to look down into the vehicle instead of looking outside the vehicle. 
It is well known in the art that providing information to a driver using a head-up display allows the driver to obtain information without looking away from the vehicle exterior environment.
Before the application was filed it would have been obvious to one of ordinary skill in the art to display vehicle visual and control information on a head-up display in addition to or instead of on a cockpit display in order to provide the driver with information while minimize any disruption in the driver’s visual scan and thereby increasing vehicle safety. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Hashimoto and Akita (US 2017/0269704). All reference is to Davis unless indicated otherwise.

Regarding Claim 5 (Original), Davis in view of Hashimoto teaches the vehicle information display system of Claim 1
Davis in view of Hashimoto does not teach the operation section includes a steering switch provided at a steering wheel
Akita teaches an operation section includes a steering switch [fig. 2 @11] provided at a steering wheel [fig. 2 @30]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a steering switch on the vehicle steering wheel, as taught by Akita, into the vehicle information display system taught by Davis in view of Hashimoto, in order to provide the driver with a display control switch that is operable without requiring the driver to remove their hands from the steering wheel.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Hashimoto and Lemcke (US 2021/0349592). All reference is to Davis unless indicated otherwise.

Regarding Claim 6 (Original), Davis in view of Hashimoto teaches the vehicle information display system of Claim 1
Davis in view of Hashimoto does not teach the operation section includes a switch provided at one of an armrest or a center console
Lemcke teaches an operation section includes a switch provided at one of an armrest or a center console [¶0025, “The input element can be, for example, a rotary switch in the center console and/or physical buttons in the steering wheel”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a control switch in the driver side armrest, as taught by Lemcke, into the vehicle information display system taught by Davis in view of Hashimoto, in order to provide the driver with a display control switch that requires a deliberate hand movement  to actuate and reduces the chance of inadvertent action by hand movement on the vehicle steering wheel.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Hashimoto, Kubota, Kleen (US 2020/0393263), and Yamaguchi (US 2021/0131818) All reference is to Davis unless indicated otherwise.

Regarding Claim 8 (Original), Davis in view of Hashimoto and Kubota teaches the vehicle information display system of Claim 3
Davis in view of Hashimoto and Kubota does not teach a direction display mark and speed marks are displayed at the vicinity information display region, the direction display mark displaying a progress direction of the vehicle at regular intervals during autonomous driving, and the speed marks being displayed superposed with the direction display mark, and a spacing of the speed marks changing in accordance with a speed of the vehicle
Kleen teaches a direction display mark [fig. 4 @ 24, Original Claim 6: the distance marks are composed of three grid points and symbolize an arrow in the driving direction, ¶0056, “This shape comes about owing to the distance mark 24 being composed of a grid central symbol and in each case two left and two right grid side symbols. These side symbols are here set back, as a result of which the shape of an arrow pointing forward is obtained.”] and speed marks [fig. 4 @24] are displayed at the vicinity information display region [fig. 4 @21], 
the direction display mark [V shape of speed mark 24] displaying a progress direction of the vehicle at regular intervals during driving [fig. 4 illustrates claimed display], and 
the speed marks [fig. 4 @24] being displayed superposed with the direction display mark [the direction mark is the V shape of the distance marks 24], and 
a spacing of the speed marks changing in accordance with a speed of the vehicle [¶0060, “nested distance marks 24. They are calculated taking into account the instantaneous speed of the observer transportation vehicle 10”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a graphic indication of the vehicles direction and distance proportional to the vehicles forward speed, as taught by Kleen, into the vehicle information display system taught by Davis in view of Hashimoto and Kubota, in order to provide the driver with graphic indication proportional to the vehicles speed in the traveling direction improving the driver’s understanding of the external vicinity display
Davis in view of Hashimoto, Kubota, and Kleen does not teach displaying the direction display marks during autonomous driving
Yamaguchi teaches displaying direction marks [¶0110, “M1 through M7 represent marks arranged in a direction from the far side to the near side of the driver”] during autonomous driving [¶0145, “in some embodiments, the direction information may represent a traveling direction to be followed by a vehicle in automated driving”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a graphic indication of the vehicles direction during autonomous driving, as taught by Yamaguchi, into the vehicle information display system taught by Davis in view of Hashimoto, Kubota, and Kleen in order to provide vehicle occupants with a graphic indication of the vehicle forward direction and a view of the time distance relationships the auto driving system is receiving and using to calculate the auto drive calculations.

Regarding Claim 9 (Original), Davis in view of Hashimoto, Kubota, Kleen, and Yamaguchi teaches the vehicle information display system of Claim 8, wherein:
the speed marks [Kleen: fig. 4 @24] are displayed with constant spacings in a case in which a speed of the vehicle is constant, and
the speed marks are displayed such that spacings increase in a case in which the vehicle accelerates [Kleen: ¶0060, “nested distance marks 24. They are calculated taking into account the instantaneous speed of the observer transportation vehicle 10”].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694